DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1 and 12, including “…determining a video parameter value of a switching point of the first video stream, wherein the video parameter value of the switching point of the first video stream comprises one or more of a first timestamp or a first sequence number; determining a video parameter value of a switching point of the second video stream, wherein the video parameter value of the switching point of the second video stream comprises one or more of a second timestamp or a second sequence number; the second video parameter value; and switching packets in the first audio stream comprising audio parameter values greater than the audio parameter value of determining an audio parameter value of a switching point of the first audio stream based on the first timestamp, wherein the audio parameter value of the switching point of the first audio stream comprises one or more of a third timestamp or a third sequence number; determining an audio parameter value of a switching point of the second audio stream based on the second timestamp, wherein the audio parameter value of the switching point of the second audio stream comprises one or more of a fourth timestamp or a fourth sequence number; switching packets, in the first video stream, comprising video parameter values greater than the video parameter value of the switching point of the first video stream to packets, in the second video stream comprising video parameter values greater than the switching point of the first audio stream to packets in the second audio stream comprising audio parameter values greater than the audio parameter value of the switching point of the second audio stream”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above-mentioned claims limitations in conjunction with the other limitations recited in the claims 1 and 12. And dependent claims 2-11 and 13-22 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200280749-A1 to Nakamura et al.
US-20180191794-A1 to CHEN et al.
US-20200287644-A1 to Almog et al.
US-9264472-B2 to Costanzo et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424